Citation Nr: 1519682	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-33 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right upper extremity peripheral neuropathy, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left upper extremity peripheral neuropathy, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right lower extremity peripheral neuropathy, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left lower extremity peripheral neuropathy, and if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for stomach problems to include gastroesophageal reflux disease (GERD) and an H. pylori infection, and if so, whether service connection is warranted.  

7.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder involving the right hairline, and if so, whether service connection is warranted.  

8.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for rashes "all over the body," and if so, whether service connection is warranted.  

9.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for ischemic heart disease to include a growth on the heart, coronary artery disease (CAD), and two heart attacks, and if so, whether service connection is warranted.  

10.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a growth on the lung, and if so, whether service connection is warranted.  

11.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to include anxiety, and if so, whether service connection is warranted.  

12.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder, and if so, whether service connection is warranted.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1972 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for Type II diabetes mellitus; peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity; stomach problems to include GERD and an H. Pylori infection; a skin disorder involving the right hairline; rashes "all over the body;" ischemic heart disease to include a growth on the heart, CAD, and two heart attacks; a growth on the lungs; PTSD to include anxiety; and a left shoulder disorder.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
In his March 2012 informal claim for service connection, the Veteran advanced that service connection for myeloma, lung cancer, stomach cancer, and left arm cancer was warranted  The issues of service connection for myeloma, lung cancer, stomach cancer, and left arm cancer have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for Type II diabetes mellitus, peripheral neuropathy of the upper and the lower extremities, a gastrointestinal disorder, skin disabilities, ischemic heart disease, a lung disorder, PTSD, and a left shoulder disorder is warranted as the result of his Vietnam War-related combat experiences and/or herbicide exposure.  

A March 2011 VA social work treatment record states that the Veteran "applied for SS disability once and was denied, after he became too disabled to work back in 2000, and his appeal on this SS claim was denied by a SS Ad Law Judge."  Documentation of the Veteran's Social Security Administration (SSA) award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

2.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

